Citation Nr: 0814090	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-03 535A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had service in the New Philippine Scouts from 
March 1946 to February 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  
In February 2007 the Board denied the veteran's claim for 
service connection for hypertension and remanded the issue of 
service connection for PTSD.  In August 2007, a Deputy Vice 
Chairman of the Board ordered Reconsideration of the Board's 
February 2007 decision.  

Before proceeding, the Board notes that the issue of service 
connection for PTSD was remanded to the AOJ in the decision 
of February 2007.  Therefore, that issue is not subject to 
reconsideration.  The AOJ should insure that the actions 
requested by the Board in February 2007 remand regarding the 
PTSD claim should be undertaken. 


FINDING OF FACT

Hypertension was not manifest in service or to a compensable 
degree within one year of separation, and is unrelated to 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for hypertension.  In a VCAA 
letter of January 2003 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until 
December 2006.  However, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.  

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO contacted NPRC in an 
attempt to locate any available records to include medical 
and personnel records.  Unfortunately, no records were 
available except for some morning reports.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
following analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Board notes that the veteran has not been afforded a VA 
examination.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that VA must provide a medical 
examination when there is: (1) competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, 
there is no evidence of hypertension in service, no evidence 
of an indication of a nexus to service, and no evidence of 
hypertension within one year of service.  Therefore, a VA 
examination is not required.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection for a chronic 
disease such as hypertension, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  
 
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

A report from the National Personnel Records Center of June 
1995 states that the veteran's service medical records were 
probably lost in a fire in 1973 at that facility.  Where 
records are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule where applicable.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record does contain morning reports, including a report 
that the veteran was treated for malaria.  There is no other 
evidence from any other source contemporaneous with service.

The record contains several statements of the veteran's 
private physician, Dr. A.L.V., dated between 1991 and 1996, 
which pertain to hypertension, and there is a copy of a 
clinical record, dated in 1951, also pertaining to 
hypertension.  In a field examination, dated in August 1998, 
a VA investigator reported that Dr. A.L.V. had admitted that 
he had not examined the veteran and had issued a medical 
certificate to support the veteran's claim at the veteran's 
request.  

In an affidavit, dated in November 1998, Dr. A.L.V. recanted 
the statements he made to the VA investigator.  

The Board finds that the statements from Dr. A.L.V., 
including the medical statements pertaining to hypertension, 
are not reliable, not credible and will, therefore, have no 
probative value.  Dr. A.L.V. had admitted that he has 
submitted false information.  His decision is to recant is 
not credible.  In sum, the Board is not compelled to accept 
false or inherently incredible evidence from an admitted 
liar.

The Board not only finds that the medical reports of Dr. 
A.L.V., do not support the veteran's claim, but provides 
evidence against this claim, clearly indicating that the 
veteran has used a "claims fixer" (as cited within the 
August 1998 field report) to assist him with this claim, 
manufacturing evidence to support this claim, and, therefore, 
undermining his creditability with the VA regarding all his 
intentions. 

Private medical records, dated from 1993 to 1996, first 
document hypertension in March 1993 with a history of onset 
in 1991.

A VA examination report of April 2003 notes a diagnosis of 
history of hypertension.

Upon review of the record, the Board concludes that service 
connection is not warranted for hypertension.  The Board 
observes that there is no reliable evidence that hypertension 
was manifest in service or within one year of the veteran's 
release from active service.  The first diagnosis of 
hypertension is in March 2003, with a history of onset in 
1991, more than one year after active service.  In fact, 
decades after service. 

Even if the Board were to accept the reported history of 
onset of hypertension in 1991 this is more than one year 
after separation from service.  Furthermore, of note is the 
period without documented complaints of hypertension from 
1949 to 1993 which is evidence against the claim that the 
current hypertension had onset during service.  Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  Moreover, there is 
no competent evidence that links the current hypertension to 
service.

In sum, the evidence supporting the veteran's claim is his 
own contention that he has had hypertension since service and 
the evidence showing that he currently has hypertension.  The 
evidence against the veteran's claim is that there is no 
record of hypertension during service or within the first 
post-service year.  There is no evidence of continuity of 
symptomatology after service.  Rather, there is a remarkable 
silence in the record regarding any complaints of or 
diagnosis of hypertension, spanning over 44 years, from 
separation from service in 1949 to 1993, the first diagnosis.  
In evaluating the veteran's contention, the Board again notes 
that lay statements regarding matters that require medical 
expertise are not competent evidence.  That is, the veteran 
is not competent to state the date of onset or etiology of 
his hypertension, nor is he competent to relate it to 
service.

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for hypertension is 
denied.


ORDER

Service connection for hypertension is denied.



________________________________________ 
________________________________________
                    JOHN J. CROWLEY			RONALD W.SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals  Veterans Law Judge, Board 
of Veterans' Appeals



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


